ORDER

PER CURIAM.
AND NOW, this 1st day of August, 2002, Francis X. Gavin having been suspended from the practice of law in the State of New Jersey for a period of six months by Order of the Supreme Court of New Jersey dated February 21, 2002; the said Francis X. Gavin having been directed on June 7, 2002, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Francis X. Gavin is suspended from the practice of law in this Commonwealth, for a period of six months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.